Case 2:21-mj-00250-PLD Document 11 Filed 02/11/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

- UNITED STATES OF AMERICA
CRIM. NO. @I-ASOM

Vv.

PETE ScrtwARet =

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
In accordance with Administrative Order 20-mc-466, this Court finds:

Xx That the Defendant (or the Juvenile) has consented to the use of video .
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after
consultation with counsel; and
The proceeding(s) held on this date may be conducted by:

X Video Teleconferencing

Teleconferencing, because video teleconferencing is not reasonably available for the
| following reason:

______ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

Other:

 

 

  

Date: alu la i
. United States Magistrate Judge

 
